IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40525
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DONNIE DARRELL BOOKER; PABLO RUIZ;
CEDRIC CATLIN,

                                          Defendants-Appellants.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:01-CR-32-7
                       --------------------
                         December 16, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert E. Richardson, Jr., court-appointed appellate counsel

for defendant Cedric Catlin, has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Catlin has filed a response to counsel’s motion.

Our independent review of the brief and the record discloses no

nonfrivolous issues for appeal.    Counsel’s motion for leave to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40525
                                -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.   Catlin’s motion for leave to file a pro se appellate

brief is DENIED.   See United States v. Wagner, 158 F.3d 901, 902-

03 (5th Cir. 1998).

      ANDERS MOTION GRANTED; APPEAL DISMISSED; MOTION FOR

PERMISSION TO PROCEED PRO SE DENIED.